release number release date internal_revenue_service te_ge technical_advice_memorandum area manager - taxpayer's name taxpayer's address taxpayer's identification_number years involved conference held n a date date uniform issue list legend taxpayer state t o n i d i o o i m i m i o i g i r m i z i o i o m o a t n u t t t t t d g n n d r d t d t t t t f o i f xxxxxxx kxxxxxx i o o f c o l e o c - x - t - e l c c o f a o f w r w_i o r d t t s e x t n i a i a a l b i b l a c i r e d p o f a l t b l e s h p u n u e u k h u n k e o n n e n n n d e k e b e r n r n n n e r r r e e n n e e e n e e o e o h s i e b s e n i i s a s b s b i i f e n o i c c m m f - whether taxpayer qualified as an insurance_company under sec_501 of the internal_revenue_code for tax years ending december of year year and year whether taxpayer is entitled to relief pursuant to sec_7805 facts taxpayer incorporated itself on date’ in z taxpayer made the election under sec_953 for treatment as a u s_corporation for federal_income_tax purposes taxpayer also applied for tax-exempt status under sec_501 on date irs granted taxpayer tax- exempt status accordingly for the tax years year year and year taxpayer filed a form_990 return of organization exempt from income_tax the irs audited taxpayer's year year and year tax years and concluded that irs should revoke taxpayer's tax-exempt status retroactively to include the tax years year year and year thereafter taxpayer requested a technical_advice_memorandum facts as presented on form_1024 and supplements taxpayer submitted its form_1024 application_for recognition of exemption under sec_501 form in the middle of year with taxpayer's business plan enclosed d signed the form_1024 according to taxpayer's memorandum of association taxpayer was established to engage in the business of an insurance and reinsurance company to act as insurance agents intermediaries and consultants to accept risks and to settle claims on its own behalf and on behaif of others under a's laws taxpayer was licensed to engage in the general insurance_business with respect to fire theft business interruption legal liability property casualty insurance and credit life and credit disability reinsurance xxxxxkx mxxxxkx taxpayer's principal office is located in state on date taxpayer received its insurance license from a's government and employed b to manage taxpayer's insurance activities taxpayer revenue for year totaled dollar_figureab for year sec_3 taxpayer's premium revenue was less than of taxpayer's aggregate revenue for year net gain from sale of non-inventory assets was over of taxpayer's aggregate revenue for year for year pursuant to taxpayer form_1024 in the first half of year taxpayer wrote direct insurance that totaled dollar_figuregh and reinsurance that totaled dollar_figurekh total direct insurance taxpayer wrote in year sum up dollar_figurett one contract provided administrative actions coverage to f for dollar_figureh while the other policy provided employment practices liability’ coverage to l for si f’s business operation consisted of a owning retailing petroleum facilities primarily in state and a neighboring state b real_estate speculation and development in state and c private and public equity investments f devote sec_75 of its business to real_estate speculation as of the beginning of year d's brother owned of f and by the end of year l devote sec_80 of its business operation to owning and retailing petroleum in state and consist of real_estate speculation and development in state d taxpayer's officer director is also l's director policies covering administrative actions indemnified insureds for a broad variety of actions including disciplinary proceedings or governmental actions taken against the insured pertaining to the business trade or profession of the insured disciplinary proceedings included any professional review action against the insured by a voluntary or mandatory trade_association or professional organization with which the insured had privileges membership or any similar association which action had the potential to affect adversely said privileges membership or association policies covering employment practices liability include a severance_pay insurance coverage that include an event that causes a liability pertaining to the business trade or profession of the insured resulting from the termination of an employee and the granting of a severance package in accordance with the business trade or profession of the insured in year taxpayer and entered into reinsurance arrangement contracts taxpayer assumed from q during year pro-rata shares of group disability insurance and related claims both agreed there would be no guarantees to limit taxpayer's losses total reinsurance for year was dollar_figureq on october of year irs approved taxpayer's form_1024 tax-exempt status application under sec_501 xxxxxxx kxxxxxxx facts as developed by agent during the examination process taxpayer by common ownership and or control has interest in a group of businesses that includes f g h l j and k collectively the companies’ companies except l are located at the same address location as taxpayer however taxpayer's director d is one of l's director and minority owner pursuant to taxpayer's business plan taxpayer will provide non-traditional insurance coverage to the companies percent or more of taxpayer's business will consists of providing insurance services to the companies the remaining balance of taxpayer's business will consists of reinsurance business of unrelated licensed insurance_companies taxpayer represents that it will cover risks not covered by traditional insurance_companies taxpayer revenue for year and year total dollar_figurecd and dollar_figureef respectively for year taxpayer's premium revenue was less than of taxpayer's aggregate revenue for year net gain from sale of non-inventory assets was over of taxpayer's aggregate revenue for year for year in year premium revenue accounted for of taxpayer's total revenue the remaining consisted of other investments and net gain from non-securities sales taxpayer's form 990s reported net gains from sale of non-inventory assets as follows dollar_figureii for year dollar_figurejj for year and skk for year pursuant to minutes from taxpayer's board meeting taxpayer's total asset for year was dollar_figureil compared to dollar_figuremm for year this increase was mainly because of sale of property because of real_property sales transactions in year taxpayer net_income for year was dollar_figurenn however because there was no real_property sale transactions in year taxpayer had a net_loss of dollar_figureoo year total investment_income was dollar_figurepp compared to dollar_figureqq for year year premium income was dollar_figurerr compared to dollar_figuress for year taxpayer's business plan also noted that taxpayer wrote most of taxpayer's direct- written policies to companies companies owned controlied by d e and their families in year taxpayer wrote two direct contracts that total dollar_figureuu one direct contract provided administrative actions coverage to f for dollar_figurej while the other policy provided employment practices liability coverage to l for dollar_figurek for year there is no event maximum amount or annual maximum amount deductible for l and f in year taxpayer wrote five direct contracts one direct contract provided administrative actions coverage to f for dollar_figure another policy provided employment practices liabilities coverage to l for dollar_figurem the remaining three provided commercial excess general liability coverage in respective amounts of dollar_figuren to p dollar_figure to q and dollar_figurep to xxxxxxx xxxxkxkx p q and r devote of their activities towards owning operating retail petroleum facilities located mainly in state and towards real_estate speculation development in state taxpayer wrote direct-written insurance_contract that totaled dollar_figurevv for year similar to year taxpayer did not maintain a reserve for policy loss and did not use actuarial information to asses the risks taxpayer insured against for l and f in year in year and_year taxpayer and o entered into reinsurance arrangement contracts during year and year taxpayer assumed from o and respectively pro-rata share of group disability insurance and related claims both agreed there would be no guarantees to limit taxpayer's losses total revenue from reinsurance_premium for year was dollar_figurer dollar_figures for year taxpayer concluded that no reserves were necessary for unpaid_losses whenever a contract period closes with no open-ended claims consistent with its business plan taxpayer expected numbers of claims to be low and dealt with claims on an ad hoc basis because taxpayer deemed itself financially able to meets its claims obligations taxpayers neither reinsured its direct-written policies nor limited its losses through guarantees indemnification or hold harmless agreements for year taxpayer's form_990 reported reserve for policy losses and loss-related expenses of dollar_figureww however taxpayer was unable to locate the documentation to substantiate this liability claim for year taxpayer reported a management fee of dollar_figurexx of this fee was for real_estate related transactions taxpayer paid more than of this fee to g for real_estate management services family members of d and e indirectly own g for year taxpayer reported a management fee of dollar_figureyy taxpayer paid of this fee to g to manage a real_estate property family members of d and e indirectly own this g in year taxpayer reported incurred claims of dollar_figureuy from three transactions arising from o's quarterly retrocession computations for year taxpayer reported a management fee of dollar_figurezz more than of this fee was for asset management however taxpayer did not explain what specific assets management services taxpayer received to justify the fee in year taxpayer incurred and paid claims of dollar_figurezy of this amount taxpayer paid dollar_figurexw to f a claim based on the year policy taxpayer wrote to f however documentations show that this claim was a portion of an expense that originated from an epa clean-up expenses associated with two real properties documentation also show the epa clean- up occurred in a different state other than the states covered in the policy written to f the epa clean-up also occurred on a date prior to the date taxpayer wrote f the year py taxpayer paid the remaining amount as retrocession claims and experience refunds xxxxxxx xaxxkxkxk in year taxpayer reported incurred claims of dollar_figurexy to o which consisted of quarterly retrocession computations in the year following year taxpayer decided not to write any more direct policies taxpayer also stated its intension to liquidate taxpayer within years after year facts as taxpayer and internal_revenue_service from the revised develo joint statement of pertinent facts betwee information the irs gather from the documents taxpayer submitted indicate taxpayer incorporated itself on date the authorities of z will regulate taxpayer the government of z also granted taxpayer its insurance license taxpayer's business consists of insurance and reinsurance taxpayer's year form_990 includes a copy of taxpayer's foreign_insurance_company election under sec_953 taxpayer elected treatment as a domestic_corporation for federal_income_tax purposes a day after taxpayer incorporated itself taxpayer's board_of directors passed a resolution to accept the subscription of big_number shares of the authorized capital of cambridge and issued big_number shares big_number shares each to f h and k in year e and k transferred their shares to h as of the first days of year year and year d and e owned and of h respectively n h’s general_partner owned of h from year through year d and e owned of n and d and e's children during the same periods owned not more than of n at the time of taxpayer's formation taxpayer had capital dollar_figurea united_states currency in the last month of year h contributed one-third interests in two properties property and property to taxpayer h's basis in these two properties was dollar_figureb from the middle of year to the end of year taxpayer sold its interests in property and property to different buyers for a net gain of dollar_figurec two other insurance_companies owned the remaining two-thirds interests in property and property and they sold their interests in year on december of year h contributed one-third interest in property to taxpayer h’s basis in property was dollar_figured in the third quarter of year taxpayer sold its interest in property at a gain of dollar_figuree a year taxpayer's acquisition targets required cash equity of dollar_figuref in year it required g during year taxpayer and sdollar_figure entered into reinsurance arrangement contracts sdollar_figure and taxpayer agreed there would be no guarantees to limit taxpayer's losses xxxxxxx xxxxxxx in year taxpayer and o entered into reinsurance arrangement contracts taxpayer assumed from o pro-rata share of group disability insurance and related claims during year and year and during year taxpayer and o agreed there would be no guarantees to limit taxpayer's losses total direct written and reinsurance premiums taxpayer issued in year were dollar_figurez dollar_figureaa of reinsurance_premium for year it was dollar_figurebb dollar_figurecc of reinsurance_premium and for year it was dollar_figuredd see of reinsurance_premium in year taxpayer wrote two direct contracts one direct contract provided administrative actions coverage to f while the other policy provided employment practices liability coverage to l in year taxpayer wrote five direct contracts one direct contract provided administrative actions coverage to f another policy provided employment practices liabilities coverage to l the remaining three provided commercial excess general liability coverage to p q and r taxpayer consulted various law firms and risk management firms that advised taxpayer regarding taxpayer's direct written contracts drafting pricing risks management and actuarial matters taxpayer also retained an independent auditor to prepare taxpayer's financial statements pursuant to taxpayer's form 990s taxpayer's total assets for year was dollar_figuret for year it was dollar_figureu and for year it was dollar_figurev pursuant to taxpayer's form 990s taxpayer's total liabilities for year was sw for year it was dollar_figurex and for year it was dollar_figurey total expenses reported dollar_figureff for year dollar_figureaq for year and dollar_figurehh for year irs began its examination of taxpayer in the middie of the year following year and concluded the examination the following year irs recommended that taxpayer's tax- exempt status under sec_501 be revoked law and analysis neither sec_501 nor its corresponding regulations define an insurance_company for federal tax purposes generally the definitions under subchapter_l apply in addressing whether a company qualifies as an insurance_company for purposes of sec_501 see revrul_74_196 1974_1_cb_140 applying subchapter_l rules in the context of determining whether a company is an insurance_company under sec_501 for the years at issue sec_1_831-3 applies sec_1_831-3 defines insurance_company as a company whose primary and predominant business activity is issuing insurance or annuity_contracts and or reinsuring risks underwritten by such contracts the determination of whether an arrangement constitutes insurance is made on a yearly basis and thus each year must be considered independently 300_fsupp_387 n d tex rev'd on other grounds 425_f2d_1328 5th cir regulations provide that though the company's name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company sec_1_801-3 see also 285_us_182 to the same effect as the regulation neither the code nor the regulations define the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk-shifting and risk-distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils epmeir v united_states 199_f2d_508 7th cir insurance is contractual security against possible anticipated loss id cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir affg 96_tc_18 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_89_96 1989_2_cb_114 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer see revrul_60_275 1960_2_cb_43 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange risk_distribution incorporates the statistical phenomenon known as the law of large numbers the concept of risk_distribution emphasizes the pooling aspect of insurance that it is the nature of an insurance_contract to be part of a larger collection of coverages combined to distribute risks between insureds 96_tc_18 aff'd 979_f2d_162 sth cir in treganowan f 2d pincite the court quoting note the new york stock exchange gratuity fund insurance that isn't insurance yale l j explained that b y diffusing the risks through a mass of separate risk shifting contracts the insurer casts his lot with the law of averages the process of risk_distribution therefore is the very essence of insurance see also 797_f2d_920 10th cir risk_distribution means that the party assuming the risk xxxxxxx xaxxxxxx distributes his potential liability in part among others 988_f2d_1135 fed cir rlisk distribution involves spreading the risk of loss among policyholders’ distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir the principal concern with taxpayer's activities is whether taxpayer's primary and predominant business during each of the taxable years is insurance as required pursuant to taxpayer's form 990s taxpayer's total asset for year was dollar_figuret dollar_figureu for year and dollar_figurev for year of taxpayer's total business for the taxable years year year and year only and respectively were related to its purported insurance activities thus it is clear that the majority of taxpayer's business for the tax years at issue was related to business other than insurance and therefore taxpayer does not qualify as an insurance_company for these years as for risk_distribution taxpayer's insurance activities for year year and year can be characterized as follows year of insurance_business for tax_year rounded total dollar_figureq q l e dollar_figureh dollar_figurei dollar_figurez year premium administrative insured name type of policy actions employment practices liabilities special risk medical insured name type of policy administrative premium dollar_figurej e practices actions employment dollar_figurek l of insurance_business for tax_year rounded xxxxxxx xxxxxxx dollar_figure dollar_figurem dollar_figuren administrative actions employment practices liabilities commercial excess liability commercial excess liability commercial excess liability special risk medical dollar_figurer total dollar_figurebb liabilities special risk medical year insured name type of policy premium of insurance_business for tax_year rounded q e l plan q total dollar_figuredd dollar_figureo dollar_figures dollar_figurep r risk_distribution requires a sufficient number of insureds such that the taxpayer achieves an adequate pooling of premiums and incorporates the statistical phenomenon known as the law of large numbers see 96_tc_18 pincite here it also appears that the various risks insured are not homogeneous and thus must be separated from one another and analyzed separately as to whether there is risk_distribution as to that risk see revrul_2002_89 2002_2_cb_984 see also revrul_2005_40 2005_2_cb_4 the service has taken the following positions with respect to risk_distribution in situation of revrul_2002_89 supra s a wholly owned subsidiary of p a domestic parent_corporation entered into an annual arrangement with p whereby s provided coverage for p's professional liability risks the liability coverage s provided to p accounted for of the total risks borne by s under the facts of situation the service concluded that insurance did not exist for federal_income_tax purposes on the other hand in situation of revrul_2002_89 supra the premiums that s received from the arrangement with p constituted less than of s’s total premiums for the year under the facts of situation the service reasoned that the premiums and risks of p were pooled with those of unrelated insureds and thus the requisite risk shifting and risk_distribution were present accordingly under situation the arrangement between p and s constituted insurance for federal_income_tax purposes in revrul_2002_90 2002_2_cb_985 s a wholly owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized and there were no related guarantees of any kind in favor of xxxxxax xaxkxaxx s most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties together the operating subsidiaries had a significant volume of independent homogeneous risks under the facts presented the ruling concludes the arrangement between s and each of the operating subsidiaries of s's parent constitute insurance for federal_income_tax purposes situation of revrul_2005_40 supra describes a scenario where a domestic_corporation operated a large fleet of automotive vehicles in its courier transport business covering a large portion of the united_states this represented a significant volume of independent homogeneous risks for valid non-tax business purposes the transport company entered into an insurance arrangement with an unrelated domestic_corporation whereby in exchange for an agreed amount of premiums the domestic carrier insured the transport company against the risk of loss arising out of the operation of its fleet in the conduct of its courier business the unrelated carrier received arm's length premiums was adequately capitalized received no guarantees from the courier transport company and was not involved in any loans of funds back to the transport company the transport company was the carrier's only insured while the requisite risk-shifting was seemingly present the risks assumed by the carrier were not distributed among other insured’s or policyholders therefore the arrangement between the carrier and the transport company did not constitute insurance for federal_income_tax purposes the facts in situation of revrul_2005_40 supra mirror the facts of situation except that in addition to its arrangement with the transport company the carrier entered into a second arrangement with another unrelated domestic company in the second arrangement the carrier agreed that in exchange for premiums it would insure the second company against its risk of loss associated with the operation of its own transport fleet the amount that the carrier received from the second agreement constituted of the total_amounts it received during the tax_year on a gross and net_basis thus of the carrier's business remained with one insured the revenue_ruling concluded that the first arrangement still lacked the requisite risk_distribution to constitute insurance even though the scenario involved multiple insureds in situation of revrul_2005_40 supra llcs elected classification as associations each contributing between five and of the insurer's total risks the service concluded that this transaction constituted insurance for federal_income_tax purposes with regard to the instant case each year must be considered independently to determine whether adequate risk_distribution is present see 300_fsupp_387 pincite taxpayer's insurance activity for tax years year and year is almost identical in terms of number of insureds types of coverage and percentage of risk allocation among insureds therefore these years can be considered together the various risks insured during year and year are not homogeneous and thus must be separated from one another and analyzed separately as to whether there is risk_distribution as to it appears that taxpayer does not sufficiently distribute its risk among each each risk xxxxxxk xxxkxxx type of coverage ie taxpayer maintained one administrative actions policy one employment practices liability policy and a pro-rata share of special risks medical coverage therefore taxpayer has not adequately distributed its risk moreover there appears to be too much concentration of risk among the two insureds and reinsurance arrangement see 96_tc_45 affd 979_f2d_1341 sth cir involving related entities representing approximately of the insurer's total risk see also revrul_2002_90 supra situation of revrul_2005_40 supra taxpayer fails to achieve adequate risk_distribution in year because it has an insufficient number of insureds in which risk is too concentrated see revrul_2002_90 supra see also situation of revrul_2005_40 supra there is also insufficient distribution with respect to the coverage for administrative actions and employment practices liability taxpayer raises 96_tc_45 aff'd 979_f2d_1341 9th cir amerco subsidiaries supra pincite_tc_18 in support of its argument that it qualifies as an insurance_company for the years at issue in harper group there were entities making up nearly two thirds of the risk concentration in all of the years at issue therefore the court’s analysis in harper group supports the service's position that taxpayer does not qualify as an insurance_company harper group can also be distinguished on the basis that the risks involved in harper group were diverse and widespread-an extensive variety of cargo shipments throughout the world via a variety of means and vessels in other words the various risks insured were homogeneous and numerous such that risk_distribution was accomplished with respect to each separate risk see revrul_2002_89 supra see also rev_rul with respect to the instant case no determination has been made as to whether ali of the agreements at issue qualify as insurable risks see revrul_2007_47 r b in part holding that an arrangement that provides for the reimbursement of believed-to-be inevitable future cost does not involve the requisite insurance risk for purposes of determining whether the assuming entity may account for the arrangement as an insurance_contract for purposes of subchapter_l of the internal_revenue_code furthermore business risk is not insurable legierse u s pincite the examiner notes that in year taxpayer paid claims that total dollar_figurezy of this amount and based on the year direct policy taxpayer wrote to f taxpayer paid dollar_figurexw to f however taxpayer's records describes the dollar_figurexw payment as payment for the epa clean-up associated with two real_estate properties in addition f incurred the epa clean-up expense before taxpayer wrote the year administrative action policy to f this claim is questionable and appears to be a business costs for real_estate development ventures if so such risks are not fortuitous and expenses for which the requisite insurance risk exists xxxxxxx xxxxxxx conclusion taxpayer is not an insurance_company exempt from tax pursuant to sec_501 of the code as of year year and year taxpayer is entitled to relief pursuant to sec_7805 as of date a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent - end -
